UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

ROBERT CENTENO, ET AL.,

V. CASE NO. 3:18-CV-2539-S-BK
RETREAT CAPITAL MANAGEMENT,
INC. D/B/A ALLSEC FINANCIAL
SERVICES, ALLSECTECH, INC.,
ALLSEC TECHNOLOGIES LTD., and
ADISESHAN SARAVANAN,

On UG2 6GP 6G0 GOD OG 4Oo 6a Gn

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATIONS
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, Defendant
Allsec Technologies, Ltd. Motion to Dismiss Under Fed. R. Civ, P. 12(b)(2) for Lack of Personal
Jurisdiction is denied.

SO ORDERED

SIGNED July >, 2019,

  

UNITED STATES DISTRICT JUDGE

 
